Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s amendment filed 07/05/2022, the rejection of claim 4 under 35 USC 112(b) is withdrawn.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant alleges, "Zhang, does not teach or suggest anything with respect to identifying a set of determined driver gaze directions nor correlating the determined driver gaze direction with at least one predetermined direction” as encompassed by claim 1. Moreover, Zhang’s identification of gaze location is not the same as correlating the determined driver gaze directions with at least one predefined direction” as in claim 1” (page 8, last two lines- page 9, line 7) The Examiner disagrees. Firstly, Zhang discloses, in the illustrated embodiment of FIG. 1, estimated driver  gaze directions 90, 90' (identifying a set of gaze directions). The gaze locations corresponding to respective ones of the estimated driver gaze directions 90, 90' can be compared (correlated) to a road plane 50 (predefined direction) within the windscreen plane to determine whether or not an eyes-off- the road condition can be detected. For instance, the gaze location corresponding to the estimated gaze direction 90 is within the road plane 50 indicating the driver's eyes, e.g., gaze direction, are on a road scene in front of the vehicle (straight ahead in the direction of the motion of the vehicle) . In contrast, the gaze location corresponding to the estimated gaze direction 90' is outside of the road plane 50 resulting in detection of the eyes-off-the-road condition (Fig. 1 and par. [0020]) which reads on the claim as broadly claimed. Secondly, the claim language does not disclose any specific determining, identifying a set of determined driver gaze directions or correlating the determined driver gaze directions with at least one predefined direction that is different from Zhang teaching. Thirdly, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that claim 1 define a patentable invention without specifically pointing out how the language of the claim patentably distinguishes the claim from the reference. 
Applicant alleges, “Additionally, cited portions of  Zhang do not teach or suggest extracting feature(s)of eye(s) of the driver using information associated with the identified set of predetermined driver gaze directions” (page 9, lines 8-10). The Examiner disagrees. Zhang estimates the driver's gaze directions (gaze angles) (information associated the determined driver gaze directions) and detect locations for each of the iris and first and second eye corners (features of the eye) during driving (par. [0023], [0024].
Applicant alleges, “With respect to claim 6 Zhang does not teach or suggest anything with respect to where the set of determined driver gaze directions is identified using information associated with a distribution of the driver gaze during driving” (page 10, lines 1-13). The Examiner disagrees. Firstly, Zhang estimates the driver's gaze direction and gaze angle in a geometric model based on the estimated head pose and the detected locations for each of the iris and first and second eye corners during driving (par. [0023], [0024]. The angles of the driver eyes in the geometric model is information associated with a distribution of the driver eye gaze during driving that is used to determine the driver gaze directions (par. [0070]). Secondly, the claim language does not disclose any specific information associated with a distribution of the driver gaze used to define driver gaze directions that is different from Zhang teachings. Thirdly, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that claim 6 define a patentable invention without specifically pointing out how the language of the claim patentably distinguishes the claim from the reference.
Applicant alleges, “With respect to claim 14, the claim further encompasses features including: wherein to identify a set of determined driver gaze directions the processor is further configured to identify at least a first set of driver gaze directions [,]” (page 10, last paragraph to page 11, third paragraph). The Examiner disagrees. Firstly, in Zhang continuous estimation of a driver's gaze direction 90, 90' is an identified first set of gaze directions in real-time (paragraph [0020])] and a gaze location of the driver identified from each of the set of gaze directions is a second set of gaze directions, the term "gaze location" describes a point at which the estimated gaze direction intersects a windscreen plane of the vehicle (paragraph [0020]). The driver's gaze direction 90, 90' is a first feature associated with the driver eyes and the gaze locations of the driver extracted from each of the set of gaze directions is a second feature associated with the driver eyes. Secondly, the claim language does not disclose any specific first set of driver gaze directions, any specific second set of driver gaze directions, any specific first feature extracted using information associated with the first set of gaze directions and any specific second feature extracted from the second set of gaze directions that is different from Zhang teaching. Thirdly, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that claim 14 define a patentable invention without specifically pointing out how the language of the claim patentably distinguishes the claim from the reference.
Applicant alleges, “With respect to claim 17, the claim further encompasses features including to identify the set of determined driver gaze directions using at least one of: the position of the head of the driver or information associated with a position of the head[,]” (page 11, last paragraph to page 12 third paragraph). The Examiner disagrees. Firstly, claim 17 is completely satisfied by only one of “the position of the head of the driver or information associated with a position of the head of the driver”, and Zhang discloses the driver gaze tracking system 200 uses information from the driver including height, inner ocular distance, and seat positioning to adjust head pose (position) estimations and gaze direction estimations specific to the driver (par. [0025]), i.e., the gaze direction estimations is specific to driver information including head pose (position) and other information associated with the driver including height, inner ocular distance, and seat positioning. Secondly, the claim language does not disclose any specific identifying a set of determined driver gaze directions using the position of the head of the driver that is different from Zhang teaching. Thirdly, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that claim 17 define a patentable invention without specifically pointing out how the language of the claim patentably distinguishes the claim from the reference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13-17,19-20, 23 and 27-28 is/are rejected under 35 U.S.C. 102(a)(I)as being anticipated by Zhang et al. (US 2014/0204193).
As to claim 1, Zhang discloses a system comprising:
at least one image sensor [a driver gaze tracking system includes an in-vehicle monocular Camera camera device 10 which includes charged couple device or CCD sensor, configured to capture image data;(paragraph [0018])]; and
at least one processor [The camera device 10 is in signal communication with a non- transitory processing device (i.e., processor 20 of FIG. 2) (par [0018])], configured to:
receive one or more images from the image sensor [the camera device 10 is in signal communication with a processor 20 configured to receive the captured image data from a CCD sensor (paragraph [0018])], the one or more images reflecting a at least a portion of a face of a driver [a clear image of the driver's face is obtained (reflecting a portion of driver’s face) by the camera device 10; (paragraph [0018])];
determine, using the images, a direction of a gaze of the driver [a gaze direction of the driver in real time is estimated (determined) based on image input data captured by the camera device 10 and processed by the processor 20; (paragraph [0020])];
identify a set of determined driver gaze directions [In the illustrated embodiment of FIG. 1, estimated (determined) gaze directions 90, 90' (set of gaze directions) are depicted (identified). From each of the gaze directions, a gaze location of the driver can be identified (par. [0020]). 
correlate the determined driver gaze directions with at least one predefined direction [The gaze locations corresponding to respective ones of the estimated (determined) gaze directions 90, 90' (set of gaze directions) can be compared (correlated) to a road plane 50 (predefined direction) within the windshield plane to determine whether the gaze location corresponding to the estimated gaze direction 90 is within the road surface 50  (par [0020])]; and
extract one or more features of one or more eyes of the driver using information associated with the identified set [The gaze direction estimation module 26 estimates the driver's gaze directions (gaze angles) in a geometric model based on the estimated head pose (information associated the determined driver gaze directions) and detect locations for each of the iris and first and second eye corners (features of the eye) (par. [0023]; [0024] and [0028)).
As to claims 2-3, 5-7, 13-17, 19-20, 23, and 27-28 the grounds of rejection of claims 2-3, 5-7, 13- 17, 19-20, 23 and 27-28 in paragraph 7 of the Office Action mailed 09/01/2020 are incorporated by reference herein.
As to claim 4, Zhang further discloses, wherein the location further reflects a location inside a vehicle within which the driver is present [From each of the gaze directions, a gaze location of the driver within a vehicle can be identified such as driver’s eyes are on or off the road in which when the driver is texting (inside location)is detected (par. [0018]; [0020])].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0204193) as applied to claim 1 above, and further in view of George-Svahn et al. (US 2015/0234459). The grounds of rejection in paragraph 10 of the Office Action mailed 09/01/2020 are incorporated by reference herein.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0204193) as applied to claim 1 above, and further in view of HORESH (US 2016/0085299). The grounds of rejection in paragraph 11 of the Office Action mailed 09/01/2020 are incorporated by reference herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR A AHMED/Primary Examiner, Art Unit 2665